Title: Enclosure: List of Wine and Food Ordered from Stephen Cathalan by Thomas Jefferson and Thomas Jefferson Randolph, [ca. 5 April 1818]
From: Jefferson, Thomas
To: 


                        
                            ca. 5 Apr. 1818
                        
                        64. gallons of Rivesalte
                        300. bottles of Nice wine.
                        5. gallons of the best olive oil of Aix
                        12. bottles of Anchovies
                        50. ℔ raisins of Smyrna, sans pepins.
                        100. ℔ of Maccaroni.
                        
                           the above are for myself to be marked T.I.
                           the following are for Thomas Jefferson Randolph to be marked T.RI.
                        30. gallons of Rivesalte
                        50. bottles of M. Bergasse’s claret.
                    